     Case 2:18-cv-00822-KJM-AC Document 70 Filed 07/29/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DEREK TATE,                                       No. 2:18-cv-0822 KJM AC P
12                           Plaintiff,
13               v.                                        ORDER
14       J. ANDRES,
15                           Defendant.
16

17              Before the court is defendant’s motion for a protective order.1 ECF No. 63. The motion

18   seeks to protect the confidentiality of a set of staff complaints produced to plaintiff on the court’s

19   order. Id. For the reasons discussed herein, the court will deny defendant’s motion.

20         I.         Factual and Procedural Background

21              Plaintiff filed a motion to compel, challenging the sufficiency of defendant’s response to

22   one of his requests for production. ECF No. 41 at 3. Specifically, plaintiff sought the production

23   of fourteen staff complaints filed by other inmates against defendant. Id. at 6-7, 57-84.

24   Defendant opposed the motion on the grounds that the complaints were irrelevant, confidential,

25   and protected by the official information privilege. ECF No. 48.

26
     1
27     Also pending is plaintiff’s motion for sanctions, ECF No. 65, which he subsequently moved to
     strike, ECF No. 66. The motion to strike is construed as a motion to withdraw and, as such, will
28   be granted.
                                                       1
     Case 2:18-cv-00822-KJM-AC Document 70 Filed 07/29/20 Page 2 of 5

 1            The court granted plaintiff’s motion to compel, and defendant was required to produce
 2   any of the fourteen staff complaints “that involve claims that defendant acted in a retaliatory
 3   manner, used excessive force, or was deliberately indifferent to an inmate’s need for medical
 4   care” and simultaneously file a notice of service of the response. ECF No. 56 at 6-7. The order
 5   also provided that defendant could redact any identifying information of the other inmates
 6   contained within the documents, which “may extend beyond the names and CDCR numbers of
 7   those inmates.” Id. at 6.
 8            Defendant filed a timely notice of compliance indicating that they had served the required
 9   documents on plaintiff, ECF No. 62, and two days later filed the instant motion for protective
10   order, ECF No. 63.
11            A.      Defendant’s Motion for a Protective Order
12            Defendant’s motion primarily seeks to prevent the dissemination of the already produced
13   staff complaints to other inmates. ECF No. 63-1.
14      II.        Legal Standard for Protective Orders
15            Under the Federal Rules of Civil Procedure, motions for protective orders are governed by
16   Rule 26(c). District courts have broad discretion to determine whether a protective order is
17   appropriate and, if so, what degree of protection is warranted. Seattle Times Co. v. Rhinehart,
18   467 U.S. 20, 36 (1984); see also Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d
19   1206, 1211-12 (9th Cir. 2002).
20            The party seeking to limit discovery has the burden of proving “good cause,” which is
21   determined using a two-part test. In re Roman Catholic Archbishop of Portland in Oregon, 661
22   F.3d 417, 424 (9th Cir. 2011). First, the party must show “‘that specific prejudice or harm will
23   result’ if the protective order is not granted.” Id. (quoting Foltz v. State Farm Mut. Auto. Ins.
24   Co., 331 F.3d 1122, 1130 (9th Cir. 2003)). “Broad allegations of harm, unsubstantiated by
25   specific examples or articulated reasoning, do not satisfy the Rule 26(c) test.” Beckman Indus.,
26   Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation and internal quotation marks
27   omitted). “Second, if the court concludes that such harm will result from disclosure of the
28   discovery documents, then it must proceed to balance ‘the public and private interests to decide
                                                          2
     Case 2:18-cv-00822-KJM-AC Document 70 Filed 07/29/20 Page 3 of 5

 1   whether . . . a protective order is necessary.’” In re Roman Catholic Archbishop, 661 F.3d at 424
 2   (quoting Phillips, 307 F.3d at 1211).
 3              A. Defendant Has Not Established Good Cause for a Protective Order
 4          In this case, defendant’s allegations of specific harm are conclusory and thus insufficient
 5   to establish good cause. Relying in part on a declaration from D. Santos that the court previously
 6   found to be insufficient to address privacy and security concerns, defendant argues that the
 7   privacy interests of the non-defendants and witnesses within the staff complaints would be
 8   implicated if a protective order is not granted. ECF No. 63-1 at 2 (citing ECF No. 48 at 47-49)).
 9   While defendant argues that the court’s prior determination regarding Santos’ declaration is
10   irrelevant to the motion at bar, ECF No. 67 at 2, the court explicitly found that “it is unclear from
11   the declaration whether Santos actually reviewed any of the documents being withheld, and
12   factors three through five [regarding whether the official information privilege applies] are
13   addressed in only a general and conclusory fashion.”2 ECF No. 56 at 6 (citing ECF No. 48 at 46-
14   50). Certainly, whether Santos “actually reviewed” the staff complaints and whether she
15   specifically identified threatened privacy interests is equally relevant to the question whether the
16   declaration is sufficient to establish specific harm in the present context. As in the response to
17   plaintiff’s motion to compel, defendant fails to adequately establish that redaction is insufficient
18   to protect any privacy interests at stake—he makes only general assertions of such danger without
19   any evidence that the disclosed staff complaints have been reviewed and redaction found to be
20   insufficient. ECF No. 63-1 at 2.
21          Finally, defendant contends that the release of the “investigative rubric and process,”
22   presumably contained within the staff complaints, would undermine candor in future
23   investigations and that the dissemination of these confidential and “entirely irrelevant” documents
24   to prisoners would be in violation of the California Code of Regulations. Id. at 2. As an initial
25   2
       The three factors referenced are “a specific identification of the governmental or privacy
26   interests that would be threatened by disclosure of the material,” “a description of how disclosure
     subject to a carefully crafted protective order would create a substantial risk of harm to significant
27   governmental or privacy interests,” and an estimate of “how much harm would be done to the
     threatened interests if disclosure were made.” Soto v. City of Concord, 162 F.R.D. 603, 613
28   (N.D. Cal. 1995) (citations omitted).
                                                        3
     Case 2:18-cv-00822-KJM-AC Document 70 Filed 07/29/20 Page 4 of 5

 1   matter, defendant’s characterization of the staff complaints as “entirely irrelevant” is unavailing,
 2   as the court already explicitly found them to be relevant to the extent they were ordered produced.
 3   ECF No. 56 at 4. Furthermore, while the provisions of the California Code of Regulations that
 4   defendant cites prohibit inmates from accessing or handling any departmental records or case files
 5   that contain “confidential” or “private” information, ECF No. 63-1 at 2 (citing Cal. Code Regs. tit
 6   15 §§ 3370(d), 3450(d) & (e)),3 defendant fails to identify with any specificity what
 7   “confidential” or “private” information is contained within the redacted staff complaints or to
 8   establish that the documents have been reviewed to determine if they actually contain such
 9   information.
10          Because defendant has failed to show that specific harm would result if the instant motion
11   is not granted, the court need not balance the private and public interests at stake.
12          B.      Defendant’s Motion is Untimely
13          The express language of Rule 26(c) does not include a time limit within which a motion
14   for a protective order must be made. However, the rule’s structure and language assume that a
15   protective order will be sought prior to disclosure. See Fed. R. Civ. P. 26(c) (outlining ways in
16   which the court may prevent or limit production, and providing that the court may order
17   discovery on denial of a motion for protective order). Other courts have therefore held that the
18   rule contains an implicit timeliness requirement. See Yith v. Nielsen, No. 1:14-cv-1875 LJO
19   SKO, 2019 U.S. Dist. LEXIS 104514, at *8-11, 2019 WL 2567290, at *3-4 (E.D. Cal. June 21,
20   2019); United States v. Duke Energy Corp., 218 F.R.D. 468, 472 (M.D. N.C. 2003) (citing
21   Brittain v. Stroh Brewery Co., 136 F.R.D. 408, 413-14 (M.D. N.C. 1991)); Nestle Food Corp. v.
22   Aetna Cas. & Sur. Co., 129 F.R.D. 483, 487 (D.N.J. 1990); United States v. Panhandle E. Corp.,
23   118 F.R.D. 346, 350-51 (D. Del. 1988). When determining whether a motion for a protective
24   order is timely, “a court should consider all of the circumstances facing the parties.” Brittain, 136
25   F.R.D. at 413 (citation omitted). Failure to request a protective order in a timely manner may be
26   excused for good cause. Id.
27
     3
       Defendant also cites § 3084.9(i)(3) of Title 15 of the California Code of Regulation, which has
28   since been repealed. However, § 3484 has been amended to contain a similar provision.
                                                        4
     Case 2:18-cv-00822-KJM-AC Document 70 Filed 07/29/20 Page 5 of 5

 1          In this case, defendant did not seek a protective order until two days after the documents
 2   he seeks to protect were produced. Considering all the circumstances facing the parties, the court
 3   finds no reason why defendant could not have filed a similar motion earlier, and defendant
 4   provides no explanation for his delay. Defendant could have requested a protective order in his
 5   opposition to the motion to compel, as an alternative in the event the motion was granted. At a
 6   minimum, he should have sought a protective order once he was compelled to produce the
 7   documents at issue, rather than waiting until two days after the documents had already been
 8   produced. Accordingly, the court finds no good cause to pardon the delay in filing the instant
 9   motion.
10          Accordingly, IT IS HEREBY ORDERED that:
11          1. Defendant’s motion for a protective order (ECF No. 63) is DENIED.
12          2. Plaintiff’s motion to strike his motion for sanctions (ECF No. 66) is construed as a
13   motion to withdraw and is GRANTED.
14          3. Plaintiff’s motion for sanctions (ECF No. 65) is deemed withdrawn.
15   DATED: July 29, 2020
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
